     Case 2:20-cv-01685-JCZ-JVM Document 14 Filed 10/30/20 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

 GARLAND E. WILLIAMS                                              CIVIL ACTION

  VERSUS                                                          NO: 20-1685

 UNITED STATES OF AMERICA, ET                                     SECTION: “A” (1)
 AL.

                                        ORDER

       The complaint in this action is identical to the complaint that Garland E.

Williams filed against the United States in civil actions 20-171 and 20-337. Via

separate orders the Court has dismissed those actions because the complaints

were legally frivolous. For the reasons previously given in civil actions 20-171

and 20-337, which the Court incorporates herein by reference, this action will

likewise be dismissed.

       In the action sub judice, even though the complaint is identical to the

complaints filed in civil actions 20-171 and 20-337, Williams named Judge Greg

Guidry of this court and his case manager, Ms. Debra Pongracz, as defendants

in this case. This malicious act follows the pattern that Williams has

demonstrated in suing the presiding judge, and any other judicial officer or court

employee perceived to be involved in any adverse rulings against him.

Presumably, Williams targeted Judge Guidry and Ms. Pongracz because he was

denied a default judgment in civil action 19-11427 before it was transferred to

Judge Feldman.

       The United States has filed a motion to dismiss arguing that Williams’

complaint fails to state a claim for relief, and even if one could somehow


                                            1
     Case 2:20-cv-01685-JCZ-JVM Document 14 Filed 10/30/20 Page 2 of 3




construe the complaint so as to conclude that it states a claim for relief, the Court

lacks subject matter jurisdiction because Williams has not exhausted any

purported claims in this matter as required by the FTCA, 28 U.S.C. § 2675(a).

       The Court agrees that Williams’ complaint herein does not contain any

factual support for a claim pursuant to any legal theory. Simply, the complaint is

legally frivolous. But because the complaint provides no basis for a waiver of

sovereign immunity against the United States, which Williams seeks to hold

liable under a theory of respondeat superior for the conduct of federal judicial

officers, the Court is persuaded that it lacks subject matter jurisdiction over the

action against the United States.

       Furthermore, Judge Guidry is absolutely immune from any type of claim

arising out of his refusal to grant Williams the relief requested in his earlier case.

Likewise, a judicial employee such as Ms. Pongracz is immune from civil liability

arising out of the ministerial act that she performed in William’s earlier case—

denying the request for entry of a default in her capacity as a deputy clerk of this

district. Even if Ms. Pongracz were not immune, it remains that Williams’

complaint against her—which alleges no facts in support of a claim against Ms.

Pongracz—is just as legally frivolous as the claim against Judge Guidry.

       The plaintiff was granted leave to proceed as a pauper on June 17, 2020

pursuant to 28 U.S.C. § 1915(a). (Rec. Doc. 5). 28 U.S.C. § 1915(e)(2)(B)

provides for summary dismissal of a pauper complaint sua sponte should the

Court determine that the case is legally frivolous or fails to state a claim upon

which relief may be granted. Id. § 1915(e)(2)(B)(i), (ii). This complaint is both



                                             2
      Case 2:20-cv-01685-JCZ-JVM Document 14 Filed 10/30/20 Page 3 of 3




legally frivolous and it fails to state a claim upon which relief may be granted.

        Before this action was transferred to this Court upon the recusal of Judge

Feldman and Magistrate Judge North, Williams filed a motion to recuse. That

motion is moot as neither of those judges remains on the case.

       Accordingly;

       IT IS ORDERED that the Motion for Recusal (Rec. Doc. 8) filed by Garland E.

Williams is MOOT.

       IT IS FURTHER ORDERED that the Motion to Dismiss (Rec .Doc. 9) filed by

the United States is GRANTED. The complaint in this matter is DISMISSED for lack of

jurisdiction as to the United States.

       IT IS FURTHER ORDERED that the complaint in this matter is DISMISSED

WITH PREJUDICE as to Judge Greg Guidry and Debra Pongracz.

       October 30, 2020

                            ____________________________
                                  Judge Jay C. Zainey
                              Eastern District of Louisiana




                                             3
